Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are “ a recognizer…” as recited in claims 1 and 3, and “an acquirer…” as recited in claims 1 and 5.

Regarding the recognizer of claims 1 and 3, the specification states “The first controller 120 includes, for example, a recognizer 130,…”, thus the structure of the recognizer will be interpreted as a controller.
Regarding the acquirer of claims 1 and 5, the specification states “The second controller 160 includes, for example, an acquirer 162,…”, thus the structure of the acquirer will be interpreted as a controller.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 9, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suzuki et al. (US 20200198658 A1; hereinafter Suzuki).

Regarding claim 1, Suzuki teaches A vehicle control system comprising: 
a recognizer configured to recognize a surrounding environment of a vehicle; (para [0059] “In the automatic driving mode, the automatic driving vehicle 1 processes various kinds of information such as the location information obtained by receiving the radio waves from the GPS satellites, the group of radars 106, the group of cameras 107, and the group of sensors 108 in the current location detecting unit 110 and the surrounding moving object grasping unit 109, that is, information corresponding to information obtained from eyes and ears of a human by means of machine learning such as the Bayesian theory or the deep learning. On the basis of this, the control unit 101 carries out intellectual information processing (artificial intelligence) and control (artificial intelligence), such as change in routes of the own vehicle and avoidance of an obstacle, and generates the operation information for the automatic driving.”)
a driving controller configured to perform driving control based on one or both of speed control and steering control of the vehicle on the basis of a recognition result of the recognizer; (para [0050] “Further, when the automatic driving vehicle 1 is in the automatic driving mode, the manual/automatic driving mode switching control unit 104 supplies, as will be described later, operation information for automatic driving, which is generated by the control unit 101 on the basis of an output of each of the group of radars 106, the group of cameras 107, the group of sensors 108, and the surrounding moving object grasping unit 109, to the motor driving control unit 102 and the steering driving control unit 103 to control driving of the motor driving unit 131 and the steering driving unit 132 on the basis of the operation information for the automatic driving, thereby executing the autonomous traveling. In this regard, in the automatic driving mode, the car-navi functioning unit 113 searches a route from a current location toward a goal (or destination) set by the driver or the like, and controls the automatic driving vehicle 1 to travel along the searched route.”)
an acquirer configured to acquire the remaining amount of energy of a terminal device of an occupant of the vehicle or the remaining amount of energy of the vehicle; (Fig. 1 label 123 which is a unit for detecting the amount of vehicle battery left) and 
a notification controller configured to provide a notification to the occupant when traveling based on the driving control is predicted to be started by the driving controller and when the remaining amount of energy acquired by the acquirer is less than or equal to a threshold value. (para [0150] “Then, in a case where it is determined at Step S164 that the travelable time is shorter than the traveling time set by the passenger, as illustrated in FIG. 14(E), the control unit 101 notifies, through the display screen 111D of the display unit 111 and the speaker 135, the passenger that “usage for set traveling time is impossible” together with display of the traveling time that is available by the remaining amount of the battery 11 (Step S171 in FIG. 9).” Where travel time can be considered a threshold and the passenger is notified that the battery time available for travel is less than travel time. This is done before traveling is started as shown in fig. 4 and fig. 6)

Regarding claim 2, Suzuki teaches The vehicle control system according to claim 1. Suzuki further teaches wherein the notification controller provides the notification to the occupant before a point where the traveling based on the driving control is predicted to be started by the driving controller when the traveling based on the driving control is predicted to be started by the driving controller and when the remaining amount of energy is less than or equal to the threshold value. (para [0150] “Then, in a case where it is determined at Step S164 that the travelable time is shorter than the traveling time set by the passenger, as illustrated in FIG. 14(E), the control unit 101 notifies, through the display screen 111D of the display unit 111 and the speaker 135, the passenger that “usage for set traveling time is impossible” together with display of the traveling time that is available by the remaining amount of the battery 11 (Step S171 in FIG. 9).” Where travel time can be considered a threshold and the passenger is notified that the battery time available for travel is less than travel time. This is done in preparation for traveling is start as shown in fig. 4 and fig. 6 label s112 initiating travel, s116 determining amount of energy, s117 checking if energy is less than energy threshold, s131 notifying energy is below energy threshold, s134 forcing the start of travel)

Regarding claim 4, Suzuki teaches The vehicle control system according to claim 1. Suzuki further teaches wherein the notification controller notifies the occupant of information for inquiring about whether or not to execute traveling based on the driving control before a point where the traveling based on the driving control is predicted to be started (Fig. 4 and Fig. 6 specifically label s134 where the user can force the start of travel. An example of the inquiry is shown in fig. 13 label 204).

Regarding claim 5, Suzuki teaches The vehicle control system according to claim 1. Suzuki further teaches further comprising a storage battery configured to supply electric power for travel driving of the vehicle, (Fig 1. Label 11 battery used for driving energy as well as other vehicle functions) 
wherein the acquirer acquires the remaining amount of energy of the storage battery (fig. 1 label 123 which is a unit for detecting the amount of energy in battery label 11), and 
wherein the notification controller provides the notification to the occupant when the traveling based on the driving control is predicted to be started by the driving controller and when the remaining amount of energy of the storage battery acquired by the acquirer is less than or equal to the threshold value (para [0150] “Then, in a case where it is determined at Step S164 that the travelable time is shorter than the traveling time set by the passenger, as illustrated in FIG. 14(E), the control unit 101 notifies, through the display screen 111D of the display unit 111 and the speaker 135, the passenger that “usage for set traveling time is impossible” together with display of the traveling time that is available by the remaining amount of the battery 11 (Step S171 in FIG. 9).” Where travel time can be considered a threshold and the passenger is notified that the battery time available for travel is less than travel time. This is done before traveling is started as shown in fig. 4 and fig. 6).

Regarding claim 9, it recites a method having limitations similar to those of claim 1 and therefore is rejected on the same basis.

Regarding claim 10, it recites a computer-readable non-transitory storage medium having limitations similar to those of claim 1 and therefore is rejected on the same basis.
Additionally Suzuki teaches A computer-readable non-transitory storage medium storing a program for causing a computer to perform a method (Fig. 1 para [0035] “FIG. 1 is a block diagram illustrating an example of a hardware configuration of an electronic control circuit unit 10 in an automatic driving vehicle 1 according to the first embodiment. In this regard, the automatic driving vehicle 1 according to this embodiment is an example of a case of an electric vehicle, and mounts a battery 11 as a driving source thereon.” Where an electronic control circuit unit inherently has some type of memory with instructions to perform the functions disclosed in Suzuki)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 20200198658 A1; hereinafter Suzuki) in view of Linder (US 20180286238 A1).

Regarding Claim Suzuki teaches The vehicle control system according to claim 1.
Suzuki further teaches wherein the recognizer recognizes a (para [0112] “For example, in a case where the current point in time is 7 a.m. on a weekday and the passenger always causes the automatic driving vehicle 1 to travel from his or her home to a parking lot of the nearest station for traveling to work, the control unit 101 determines it as the habitual usage application, then, as illustrated in FIG. 12(A), causes the display unit 111 to display, on a display screen 111D thereof, an inquiry message “you always travels to XY station by the automatic driving at this time, and do you execute it today?”, and outputs sound thereof through the speaker 135, thereby executing the inquiry.” Where if the system determines a parking lot is a likely destination it is being recognized)(para [0150] “Then, in a case where it is determined at Step S164 that the travelable time is shorter than the traveling time set by the passenger, as illustrated in FIG. 14(E), the control unit 101 notifies, through the display screen 111D of the display unit 111 and the speaker 135, the passenger that “usage for set traveling time is impossible” together with display of the traveling time that is available by the remaining amount of the battery 11 (Step S171 in FIG. 9).” Where travel time can be considered a threshold and the passenger is notified that the battery time available for travel is less than travel time. This is done before traveling is started as shown in fig. 4 and fig. 6)

However Suzuki does not teach, a first parking area where traveling based on the driving control and traveling based on manual driving of the occupant of the vehicle are possible and a second parking area where traveling based on the driving control is possible. 

However, Linder teaches wherein the recognizer recognizes a first parking area where traveling based on the driving control and traveling based on manual driving of the occupant of the vehicle are possible and a second parking area where traveling based on the driving control is possible (para [0106] “The geographic map may include parking availability in the form of attributes for road segments, links, or nodes. For example, parking areas (lots, street parking, structures) may be highlighted along the route that are predicted to have at least one vacancy or a preferred level of vacancy. The parking areas may be, for example, colored differently based on the confidence level of the prediction. For example, a parking area that has an 80% chance of an unoccupied spot may be displayed directly or indirectly navigate a vehicle. The device 122 may be integrated into an autonomous vehicle or a highly-assisted driving (HAD) vehicle. The device 122 may be configured as a navigation system for an autonomous vehicle or a HAD. An autonomous vehicle or HAD may take route instruction based on the link and node information provided to the navigation device 122. The parking vacancy data may be used to self-park an autonomous vehicle by identifying potential parking areas and directing the autonomous vehicle to those areas.” Where directly navigate suggests autonomous control, e.g. based on driving control, and indirectly navigate suggests manual control)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki to incorporate the teachings of Linder to two parking areas because one parking area might not meet the preferences of the user while the other parking area can increasing convenience. (para [0105] “the geographic map and/or route may be generated with additional information from a geographic database 123. Routes to specific types of parking areas for larger vehicles that require larger parking spots, may be generated specifically for 

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 20200198658 A1; hereinafter Suzuki) in view of Schimick et al. (US 20190226861 A1, hereinafter known as Schimick).

Regarding claim 6, Suzuki teaches The vehicle control system according to claim 5.

However Suzuki does not teach wherein the notification controller notifies the occupant of information for inquiring of the occupant about whether or not to charge the storage battery when the remaining amount of energy of the storage battery is less than or equal to the threshold value.

wherein the notification controller notifies the occupant of information for inquiring of the occupant about whether or not to charge the storage battery when the remaining amount of energy of the storage battery is less than or equal to the threshold value. (para [0040-0041] “In this case, the options for being able to continue to use the motor vehicle without an undesired stopping due to the lack of drive energy are reduced to a charging operation and/or filling operation to be made directly at the nearest (and/or otherwise strongly preferred) charging location and/or filling location. Output data of the emergency criterion 2, when met, box 12, therefore describe the autonomous operation of the motor vehicle, of a vehicle system of the motor vehicle designed for fully automatic guidance of the motor vehicle, by means of which the motor vehicle is driven fully automatically to a charging location and/or filling location. This autonomous delivery of the motor vehicle to the charging location and/or to the filling location, wherein the nearest or optimal charging location and/or filling location is driven to as explained above, may be configurable by the driver, and can initially also be confirmable by the driver, or alternatively may take place directly. The driver may also interrupt the automatic movement of the motor vehicle to the charging location and/or to the filling location at any time, for example, if he/she is able to make the drive manually or he/she has personal information as to how the necessary drive energy may otherwise be procured.” Where the system is inquiring whether the driver would like to go to a charging station because there is a low amount of vehicle energy.)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki to incorporate the teachings of Schimick to notify the occupant to charge the battery when it is below a threshold because charging the battery when it is low reduces the likelihood of the vehicle user from getting stranded (schimick para [0016] “the emergency criterion continuously monitors the status of the motor vehicle with respect to whether thus a possibility of the driver being stranded, is imminent, based on current input data, utilizing in particular the processing data of other driver assistance systems. The emergency criterion therefore combines pieces of information from the driver assistance systems, as well as, optionally, additional pieces of information about the motor vehicle and/or about its driver, in order to deduce from the collected information when a charging (in the case of a battery associated with an electric engine) or a filling (in the case of an internal combustion engine and/or a tank associated with a fuel cell) must take place, in order to be able to ensure the further operability of the motor vehicle.”) which is a safety concern and inconvenience.

Claim(s) 7 and 8 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 20200198658 A1; hereinafter Suzuki) in view of Schimick et al. (US 20190226861 A1, hereinafter known as Schimick) and Takai et al. (US 20150357837 A1, hereinafter known as Takai).

Regarding claim 7, Suzuki in view of Schimick teaches The vehicle control system according to claim 6.

However Suzuki in view of Schimick does not teach wherein the notification controller notifies the occupant of a charging time period of the storage battery when an instruction for charging the storage battery has been received from the occupant.


Takai teaches wherein the notification controller notifies the occupant of a charging time period of the storage battery when an instruction for charging the storage battery has been received from the occupant. (Fig. 10A which illustrates when a user is attempting to charge the vehicle battery they are shown various possible charge time periods.)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki in view of Schimick to incorporate the teachings of Takai to notify the occupant of a charging time because notify an occupant of a charging time allow a user to plan accordingly such as plan how long to run an errand (Takai para [0129] “Further, in a supermarket, etc., an appropriate charging amount to be charged may be set by taking the time period necessary for shopping and a profit of the supermarket into consideration.”). 



Regarding claim 8, Suzuki in view of Schimick and Takai teaches The vehicle control system according to claim 7.

Takai further teaches wherein the notification controller notifies the occupant of the remaining amount of energy of the storage battery estimated to be charged until return time when the return time for the vehicle of the occupant has been received. (Fig. 10A where the user selects a charging time step (3) and amount of energy to be charged by the battery is displayed in step (4), para [0129] “Further, in a supermarket, etc., an appropriate charging amount to be charged may be set by taking the time period necessary for shopping and a profit of the supermarket into consideration. In step S922, as shown in part (3) of FIG. 10A, the battery charger 100 displays information prompting the user to select the charging time and the charging amount. In the example in part (3) of FIG. 10A, the charging time can be selected by using the charging condition setting button 404, so that the charging amount is set. In FIGS. 9 and 10, a case is described where the charging time “50 minutes” is selected. By selecting 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park et al. (US 20190016329 A1) teaches controlling a vehicles driving behavior based on state of charge of the vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668